              Case 1:16-cr-00640-BMC Document 766 Filed 06/30/19 Page 1 of 2 PageID #: 11464


                                                     230 PARK AVENUE, SUITE 440
    DUNCAN P. LEVIN                                  NEW YORK, NEW YORK 10169
 DIRECT DIAL: 646-445-7825
DLEVIN@TUCKERLEVIN.COM
                                                             212-330-7626
                                                       FACSIMILE: 212-422-3305



                                                            June 30, 2019


               ELECTRONICALLY FILED

               Hon Brian M. Cogan
               United States District Court
               Eastern District of New York
               225 Cadman Plaza East
               Brooklyn, NY 11201

                                                               Re:     United States v. Mark Nordlicht, et al.,
                                                                       16-Cr.-640 (BMC)

               Dear Judge Cogan:

                       Mark Nordlicht respectfully requests that the Court deny the government’s request for a
               curative instruction that the government is not on trial. Of course, the government is not on trial,
               and no one has said otherwise. In fact, counsel for Mr. Nordlicht made that plainly evident in closing
               arguments on more than one occasion.

                       Mr. Baez could not have been more clear that “it’s true, let me tell you[;] the Government’s
               not on trial here. And I don’t want – I don’t want to indicate that in any way. Okay?”
               (Transcript at 6618.). Not only was Mr. Baez crystal clear on that point, but he repeated once again:
               “They’re not on trial, but it should not be done like this.” (Transcript at 6819.) The government is
               clearly upset that counsel for Mr. Nordlicht made a number of compelling arguments about its
               misleading case. There is absolutely no reason to repeat, yet again for a third time, that the
               government is not on trial, and to do so with the Court’s imprimatur would be overly prejudicial to
               Mr. Nordlicht and unwarranted under the circumstances. This is particularly true with regard to the
               sentence in the proposed charge that “[t]here is no evidence that the Government operated under any
               kind of improper motive.” (See Docket Entry 765.) The Court knows that there is a large
               disagreement between the parties on that specific point, and we submit it should not be presented to
               the jury. To the extent a curative instruction is given, at a minimum, that sentence should be removed.

                       Mr. Baez’s closing argument did not once call for jury nullification, despite that clear
               implication in the government’s letter. To the extent that Mr. Baez’s closing argument touched on
               the stakes of this extremely important case and the government’s motivations in how it presented
               evidence, not its motivations in bringing the case in first place, that was absolutely called for in this
               particular case because the government’s core theory of the case has fundamentally changed from an
Case 1:16-cr-00640-BMC Document 766 Filed 06/30/19 Page 2 of 2 PageID #: 11465

Hon. Brian M. Cogan
June 30, 2019
Page 2



alleged Ponzi scheme to something far different. There is absolutely nothing wrong with arguing that
the government’s evidence was predicated on lies.

                                              Respectfully submitted,



                                              Duncan P. Levin, Esq.
                                              Counsel for Mark Nordlicht
                                              (212) 330-7626



cc:    All parties (via ECF)
